928 F.2d 904
SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.R.G. REYNOLDS ENTERPRISES, INC., Richard Reynolds,Defendants-Appellants.
No. 90-55185.
United States Court of Appeals,Ninth Circuit.
March 25, 1991.

Jenny Scovis and Arthur L. Scovis, Scovis & Scovis, Thousand Oaks, Cal., for defendants-appellants.
Brian F. McNally, S.E.C., Washington, D.C., for plaintiff-appellee.
William R. Bickford and George A. Crawford, Los Angeles, Cal., for amicus curiae.
Before BOOCHEVER, KOZINSKI and O'SCANNLAIN, Circuit Judges.

ORDER

1
It is ordered that the briefs of the appellants, R.G. Reynolds Enterprises, Inc., and Richard Reynolds, be returned to counsel for failure to comply with Fed.R.App.P. 28(a)(3) which requires a statement of the facts relevant to the issues presented for review with appropriate references to the record.  Appellants' brief contains no references to the record.


2
Moreover, appellants' excerpts of record do not contain the relevant parts of exhibits on which issues raised on the appeal are based.  Under Circuit Rule 30-1.4(b) "[w]hen an issue raised on appeal is based on a written exhibit (including affidavits), but not otherwise, the relevant parts of the exhibit should be included."


3
Appellants are ordered to resubmit their brief with the appropriate record citations and to resubmit the excerpts of record, including the relevant parts of exhibits, on or before twenty-one days from the date of this order.


4
Appellee's excerpts of record also fail to comply with Circuit Rule 30-1.4(b) by omitting the relevant parts of exhibits.  On or before twenty-one days from the date of this order, appellee shall supplement its excerpts of record by inclusion of the relevant parts of exhibits upon which it intends to rely.


5
In the event that appellants fail to comply with this order, the appeal shall be dismissed.  In the event that the appellee fails to comply with this order all portions of exhibits referred to in its excerpts of record will be disregarded.


6
The case is removed from the April calendar.